Opinion issued May 24, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00850-CV
____________

COMISION FEDERAL DE ELECTRICIDAD, Appellant

V.

SMAR INTERNATIONAL CORPORATION, Appellee



On Appeal from the 333rd District Court
 Harris County, Texas
Trial Court Cause No. 2005-79218



MEMORANDUM OPINION
	Appellant, Comision Federal De Electricidad, has filed an unopposed motion
to dismiss its appeal.  No opinion has issued.  Accordingly, the motion is granted, and
the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.